Appellant, Claude Ross, moves for a rehearing upon the ground that we were mistaken in our opinion granting the State's motion for rehearing, and directing an affirmance herein, for the reason, as claimed by appellant Ross, that he did not testify "to the same facts" as given in testimony by the officers who searched the premises for intoxicating liquor on the occasion in question. We have never intended to say that it is necessary in order to make admissible proof of testimony of a search without warrant, which otherwise would be rejected, — that the appellant testify to exactly the same facts in detail. Such a rule would be utterly impossible of application, because no two witnesses will testify in exactly *Page 197 
the same words or to precisely the same facts. In this case the officers testified, over objection, to finding in the possession of appellant and his codefendant certain articles ordinarily connected with the manufacture of intoxicating liquor, such as yeast cakes, soldering irons, pipes, copper rolled up in a coil, a torch, a stove, etc. When appellant took the stand he testified as follows: "That mash and four hundred pounds of sugar, and this paraphernalia for making a still was not there that morning, . . . It was there the night I wasarrested." This statement of appellant was made after the officers had testified and so plainly appears to comprehend all of the detailed articles mentioned by the officers, as not to admit of discussion. While appellant did not use the same language as the officers, nor go into the same details, he had heard them testify and probably had seen the things which they had, and he embraced all of same by saying that "This paraphernalia for making a still" was there at the time he was arrested.
Being unable to agree with appellant, the motion for rehearing will be overruled.
Overruled.